Case 1:20-cv-04272-JHR-AMD Document 20 Filed 08/13/21 Page 1 of 13 PageID: 409




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 C.J. individually and o/b/o A.D,                     :       Hon. Joseph H. Rodriguez
                                                      :
                Plaintiffs,                           :       1:20-cv-04272-JHR-AMD
                                                      :
        v.                                            :       OPINION
                                                      :
 Willingboro Public School District                   :
 Board of Education, et al.                           :
              Defendant.                              :




        This matter is before the Court on the two motions [Dkt. 12, 15] filed by defendants

 Willingboro Public School District Board of Education (“the District”), Dr. Ronald G. Taylor

 (“Taylor”), Kimberly Ash (“Ash”), Harold Booker (“Booker”), and Dr. Melody Alegria

 (“Alegria”) (collectively “Defendants”) to dismiss Plaintiffs C.J. and A.D.’s (collectively

 “Plaintiffs”) Complaint (the “Complaint”) [Dkt. 1]. For the reasons discussed below, the Court

 will dismiss Defendants’ motions as moot and dismiss Plaintiffs’ Complaint without prejudice

 for lack of subject matter jurisdiction.

   I.   Factual Background

        “A.D. is a young woman who attended school in [the District] from 4th–6th grade and then

 9th–10th grade.” [Compl. ¶ 3]. C.J. is A.D.’s mother who “has a power of attorney for A.D. for

 educational matters.” [Compl. ¶ 1]. A.D. has been diagnosed with the following disabilities:

 hearing impairment in one ear; “adjustment disorder with mixed disturbances, persistent

 depression, with a history of anxiety.” [Compl. ¶ 4].

        Defendants in this case are the school district where A.D. attended school and District

 employees. Defendant Taylor is the former Superintendent of Schools for the District. [Compl.

                                                  1
Case 1:20-cv-04272-JHR-AMD Document 20 Filed 08/13/21 Page 2 of 13 PageID: 410




 ¶ 7]. Ash is the Principal of Willingboro High School [Compl. ¶ 8] and Booker is an Assistant

 Principal. [Compl. ¶ 11]. Alegria “was the former Director of Special Services at Willingboro

 High School.” [Compl. ¶ 13].

        The Complaint alleges that Defendants failed to properly create and implement A.D.’s

 individualized education program (“IEP”) consistent with her disabilities, provide appropriate

 school accommodations, and protect A.D. from peer harassment. It also alleges that Defendants

 improperly suspended A.D. from school for behaviors that resulted from these other failures.

 [Compl. ¶ 24]. With respect to the IEP, the Complaint alleges that A.D.’s IEPs only ever

 included her hearing impairment even though A.D. was diagnosed with multiple disabilities. As

 a result, A.D. did not receive services, supports, or accommodations for her other disabilities.

 [Compl. ¶¶ 23–24]. The Complaint acknowledges that A.D. had behavioral issues at school but

 alleges that Defendants failed to properly attribute these behaviors to A.D.’s disabilities because

 Defendants did not incorporate all of A.D.’s disabilities into her IEP. [Compl. ¶ 25]. Relatedly,

 Defendants did not “have a behavior plan in place” that addressed A.D.’s disabilities. [Compl. ¶

 27].

        The Complaint also identifies several instances where A.D. was suspended from school

 inappropriately due to encounters with peer students. On January 18, 2018, A.D. used her phone

 to video record a peer and was suspended for four days after an investigation. [Compl. ¶ 29].

 According to the Complaint, Alegria, Ash, and Booker “kept A.D. out of school for a few more

 weeks” beyond these four days while they purportedly tried to schedule a remand hearing. [Id.].

 C.J. filed a request for emergency relief with an administrative law judge (“ALJ”) to have A.D.

 reinstated. [Dkt. 30–31]. The parties reached a settlement to have A.D. reinstated with a thirty-

 day loss of privileges, and to have the District provide A.D. with a hallway escort and a



                                                  2
Case 1:20-cv-04272-JHR-AMD Document 20 Filed 08/13/21 Page 3 of 13 PageID: 411




 functional behavior assessment. [Compl. ¶ 31]. The Complaint suggests that the settlement only

 addressed this emergent issue.

        On March 28, 2018, another student instigated a fight with A.D., but Ash, Booker, and

 Alegria advised that student’s parents to file criminal charges against A.D. and suspended A.D.

 for three weeks. [Compl. ¶ 32–33]. Plaintiff filed for emergent relief to have A.D. returned to

 school and an ALJ ruled in A.D.’s favor, finding that the District “did not have a valid reason for

 keeping her out of school.” [Compl. ¶ 33]. The Complaint suggests that this ruling only

 addressed A.D.’s March 28, 2018 suspension.

        On April 12, 2018, Plaintiff “filed for Due Process” with an ALJ to have A.D. return to

 school and to compel the District to comply with the terms of the prior settlement, among other

 things. [Compl. ¶ 34]. On April 13, 2018, the District filed an administrative request for

 emergent relief and due process to remove A.D. to an alternative school for forty-five days

 claiming that A.D. “was a danger to herself and others.” [Compl. ¶ 35]. Plaintiffs answered this

 request and cross-petitioned for due process. [Compl. ¶ 36]. An ALJ denied the District’s

 request for emergent relief and ordered the District to “return A.D. back to her stay put

 placement in an inclusion room with in-class resources….” [Compl. ¶ 37]. The District

 withdrew its due process request. [Compl. ¶ 38]. Plaintiffs’ two pending requests for due

 process were consolidated and the parties settled on June 19, 2019 after the district agreed to

 include all of A.D.’s disabilities in her IEP. [Compl. ¶ 40].

        In the spring of 2019, C.J. reported to Ash, Booker, and Alegria that a peer student posted

 a video online stating that the student intended to fight A.D. [Compl. ¶ 42]. Defendants did not

 intervene and this student attacked A.D. and her sister. [Compl. ¶. 42]. A.D. and her sister “got




                                                  3
Case 1:20-cv-04272-JHR-AMD Document 20 Filed 08/13/21 Page 4 of 13 PageID: 412




 into trouble at school including privileges taken away,” while the other student was not punished.

 [Compl. ¶ 42].

         On August 27, 2019, Plaintiffs filed another petition for due process to have the District

 pay for “independent educational, psychological, functional behavioral assessment, and

 neuropsychological evaluations.” [Compl. ¶ 43]. Plaintiffs did so after paying to have A.D.

 evaluated by an adolescent psychiatrist, who concluded that “A.D. has an anxiety disorder that is

 likely related to Post-Traumatic Stress Disorder or at least related to her experiences in school

 and school difficulties.” [Compl. ¶ 44–46].

         Plaintiffs filed this Complaint against Defendants alleging that “A.D. was denied s free

 and appropriate public education (“FAPE”) in the Least Restrictive Environment (“LRE”) for

 failure to identify and classify her appropriately to include all of her disabilities, and failure to

 place her in an educational setting that would meet all of her needs.” [Compl. ¶ 48]. The

 Complaint alleges the following fourteen counts: (I) violation of 29 U.S.C. § 701 et seq., Section

 504 of the Rehabilitation Act of 1973; (II) violation of the Americans with Disabilities Act and

 the Americans with Disabilities Amendment Act (“ADA”); (III) violations of the New Jersey

 Civil Rights Act and 42 U.S.C. § 1983; (IV) Individuals with Disability Education Act

 (“IDEA”); (V) prevailing party fees and costs under the IDEA; (VI) violation of the New Jersey

 Law Against Discrimination (“NJLAD”); (VII) NJLAD hostile learning environment; (VIII)

 aiding and abetting NJLAD violations; (IX) vicarious liability; (X) violation of the New Jersey

 Tort Claims Act, N.J. Stat. Ann. § 59:1-1 et seq.; (XI) negligence, negligent hiring, and

 retention; and (XII) negligence and negligent supervision; (XIII) intentional infliction of

 emotional distress; and (XIV) violations of 42 U.S.C. § 1983, the 14th Amendment, procedural

 due process, and equal protection rights.



                                                    4
Case 1:20-cv-04272-JHR-AMD Document 20 Filed 08/13/21 Page 5 of 13 PageID: 413




  II.   Procedural History

        Plaintiffs filed this case alleging that this Court has federal question jurisdiction under 28

 U.S.C. § 1331 to hear this case based on Plaintiffs’ federal statutory and constitutional claims.

 [Compl. ¶ 16]. Defendants filed their first motion to dismiss certain claims from the Complaint

 on September 23, 2020. [Dkt. 5]. The Court administratively terminated this case on October 6,

 2020 while the parties participated in mediation in a related case before Judge Bumb involving

 A.D.’s sister. [Dkt. 6, 7]. The parties did not resolve their dispute in mediation, and Defendants

 refiled their motion to dismiss on March 19, 2021. [Dkt. 8, 12].

        After Defendants refiled their motion to dismiss, A.D. reached eighteen years of age. On

 May 10, 2010, Defendants filed a second motion to dismiss C.J. from the case as an improper

 party because A.D. is no longer a minor child. [Dkt. 15].

 III.   Administrative Exhaustion

        Before the Court considers Defendants’ motions, the Court must first confirm that

 Plaintiffs have exhausted the administrative remedies available to them under the IDEA and,

 therefore, that the Court has subject matter jurisdiction over this case. S.B. v. Trenton Bd. of

 Educ., No. CIV.A. 13-0949 FLW, 2014 WL 5089716, at *3 (D.N.J. Oct. 9, 2014) (“Exhaustion

 is required before the [IDEA] grants subject matter jurisdiction to the district court.”); see also

 J.Q. v. Washington Twp. Sch. Dist., 92 F. Supp. 3d 241, 252–53 (D.N.J. 2015) (dismissing

 Rehabilitation Act and ADA claims for lack of subject matter jurisdiction for failure to exhaust

 administrative remedies under the IDEA).

          Defendants do not contest subject matter jurisdiction for failure to exhaust

 administrative remedies, presumably because Defendants agreed in a June 2019 settlement

 agreement between the parties “not to challenge jurisdiction or exhaustion of administrative



                                                   5
Case 1:20-cv-04272-JHR-AMD Document 20 Filed 08/13/21 Page 6 of 13 PageID: 414




 remedies” in future litigation. [Compl. ¶ 101]. But this agreement not to challenge subject

 matter jurisdiction cannot confer subject matter jurisdiction on this court where none exists. In

 re Combustion Eng'g, Inc., 391 F.3d 190, 228 (3d Cir. 2004), as amended (Feb. 23, 2005)

 (“‘[S]ubject matter jurisdiction cannot be conferred by consent of the parties. Where a court

 lacks subject matter jurisdiction over a dispute, the parties cannot create it by agreement….’”

 (quoting In re Resorts Int'l, Inc., 372 F.3d 154, 161 (3d Cir. 2004))). To that end, the Court has

 “an independent obligation to satisfy [itself] of jurisdiction if it is in doubt,” Citizens United

 Reciprocal Exch. v. Meer, 321 F. Supp. 3d 479, 485 (D.N.J. 2018) (citing Mt. Healthy City Sch.

 Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 278, 97 S. Ct. 568, 50 L. Ed. 2d 471 (1977)), and “can

 raise sua sponte subject-matter jurisdiction concerns.” Nesbit v. Gears Unlimited, Inc., 347 F.3d

 72, 77 (3d Cir. 2003) (italics in original).1

                     i. Overview of IDEA Administrative Exhaustion

         “The IDEA affords parents of a disabled child the opportunity to present a complaint

 ‘with respect to any matter relating to the identification, evaluation, or educational placement of

 the child, or the provision of a free appropriate public education to such child....’” Batchelor v.

 Rose Tree Media Sch. Dist., 759 F.3d 266, 274 (3d Cir. 2014) (quoting 20 U.S.C. §

 1415(b)(6)(A)) (emphasis and ellipses in original). Parties suing under the IDEA must first

 “exhaust the IDEA’s administrative remedies before pursuing claims under the IDEA” in federal




 1
   Parties seeking to dismiss a case for lack of subject matter jurisdiction may raise facial or
 factual challenges to jurisdiction. Gould Elecs. Inc. v. United States, 220 F.3d 169, 176 (3d Cir.
 2000), holding modified by Simon v. United States, 341 F.3d 193 (3d Cir. 2003). “In reviewing a
 facial attack, the court must only consider the allegations of the complaint and documents
 referenced therein and attached thereto, in the light most favorable to the plaintiff. In reviewing
 a factual attack, the court may consider evidence outside the pleadings.” Id. (citations omitted).
 Here the Court reviews Plaintiffs’ Complaint facially for subject matter jurisdiction without
 considering extraneous evidence.
                                                    6
Case 1:20-cv-04272-JHR-AMD Document 20 Filed 08/13/21 Page 7 of 13 PageID: 415




 court. Woodruff v. Hamilton Twp. Pub. Sch., No. CV 06-3815(NLH), 2008 WL 11449201, at *6

 (D.N.J. Apr. 8, 2008), aff'd, 305 F. App'x 833 (3d Cir. 2009). Section 1415(l) of the IDEA states

 that

                 Nothing in this chapter shall be construed to restrict or limit the
                 rights, procedures, and remedies available under the Constitution,
                 the Americans with Disabilities Act of 1990, title V of the
                 Rehabilitation Act of 1973, or other Federal laws protecting the
                 rights of children with disabilities, except that before the filing of a
                 civil action under such laws seeking relief that is also available
                 under this subchapter, the procedures under subsections (f) and (g)
                 shall be exhausted to the same extent as would be required had the
                 action been brought under this subchapter.


 20 U.S.C. § 1415(l). Reading § 1415(l)’s exhaustion requirement alongside § 1415(b)(6)(A)’s

 broad application to “any matter relating to the identification, evaluation, or educational

 placement of the child,” “district courts throughout this Circuit have found non-IDEA actions

 subject to IDEA exhaustion requirements, where the asserted claims bear relation to the IDEA'S

 guarantee of a FAPE.” J.Q., 92 F. Supp. 3d at 251 (citations and quotations omitted). See also

 S.D. by A.D. v. Haddon Heights Bd. of Educ., 722 F. App'x 119, 121 (3d Cir. 2018) (“IDEA

 exhaustion requirement applies in instances where, although violations of non-IDEA statutes are

 pled, the essence of the plaintiff's prayer for relief is the denial of a [FAPE].” (citing Fry v.

 Napoleon Cmty. Schs. ––– U.S. ––––, 137 S. Ct. 743, 197 L. Ed. 2d 46 (2017))). Doing so

 prevents “‘plaintiffs from circumventing [the] IDEA's exhaustion requirement by taking claims

 that could have been brought under IDEA and repackaging them as claims under some other

 statute—e.g., section 1983, section 504 of the Rehabilitation Act, or the ADA.’” Batchelor, 759

 F.3d at 272 (quoting Jeremy H. v. Mount Lebanon Sch. Dist., 95 F.3d 272, 281 (3d Cir. 1996)).

 As a result, “claims under Section 504, the ADA, Section 1983, or any state analogue, will




                                                    7
Case 1:20-cv-04272-JHR-AMD Document 20 Filed 08/13/21 Page 8 of 13 PageID: 416




 require exhaustion, if such claims seek relief ‘available under the IDEA.’” J.Q., 92 F. Supp. 3d

 at 250 (citations and quotations omitted).

        The Third Circuit has summarized the administrative review process as follows:

                The IDEA allows any party—the parent of a disabled child or the
                state—to file a complaint “with respect to any matter relating to
                the identification, evaluation, or educational placement of the
                child, or the provision of a free appropriate public education to
                such child[.]” 20 U.S.C. § 1415(b)(6). The filing of a complaint
                gives rise to a due process hearing, which is conducted in
                compliance with state procedures. 20 U.S.C. § 1415(f)(1)2… After
                a hearing, “any party aggrieved by the findings and decision
                rendered in such a hearing may appeal such findings and decision
                to the State educational agency.” 20 U.S.C. § 1415(g)(1)… Once
                the [state agency] has issued a decision, the IDEA authorizes
                “[a]ny party aggrieved by the findings and decision” to appeal
                to a federal district court.” 20 U.S.C. § 1415(i)(2)(A).

 Chambers ex rel. Chambers v. Sch. Dist. Of Philadelphia Bd. Of Educ., 587 F.3d 176, 182–83

 (3d Cir. 2009) (case citations omitted) (emphasis added). Only parties “aggrieved by” the

 administrative findings can seek judicial review of those findings. See S.B., 2014 WL 5089716,

 at *3. However, “individuals seeking to enforce a favorable decision obtained at the

 administrative level are ‘aggrieved’ for purposes of the IDEA and may properly pursue such

 claims in court.” D.E. v. Cent. Dauphin Sch. Dist., 765 F.3d 260, 278 (3d Cir. 2014).

        Plaintiffs need not exhaust administrative remedies where exhaustion would be “futile or

 in adequate,” where the case presents a purely legal issue, or where the “administrative agency

 cannot grant relief.” S.B., 2014 WL 5089716, at *5 (quoting Komninos by Komninos v. Upper

 Saddle River Bd. of Educ., 13 F.3d 775, 778 (3d Cir. 1994)). The futility and inadequate relief




 2
   “In New Jersey, due process hearings are conducted by administrative law judges.” D.A. v.
 Pleasantville Sch. Dist., No. CIV 07-4341(RBK/JS), 2009 WL 972605, at *4 (D.N.J. Apr. 6,
 2009) (citing N.J. Admin. Code § 6A:14–2.7(a)).


                                                 8
Case 1:20-cv-04272-JHR-AMD Document 20 Filed 08/13/21 Page 9 of 13 PageID: 417




 exceptions apply where plaintiffs “‘allege systemic legal deficiencies and, correspondingly,

 request system-wide relief that cannot be provided (or even addressed) through the

 administrative process.’” D.A., 2009 WL 972605, at *5 (quoting Beth V. by Yvonne V. v.

 Carroll, 87 F.3d 80, 89 (3d Cir. 1996)).

                    ii. Analysis of Plaintiffs’ Complaint

        IDEA exhaustion requirements apply to Plaintiffs’ Rehabilitation Act, ADA, § 1983, and

 Fourteenth Amendment due process claims because these claims “bear relation to the IDEA'S

 guarantee of a FAPE.” J.Q., 92 F. Supp. 3d at 251. These theories of liability all concern

 Defendants’ failure to adequately acknowledge, accommodate, or respond to A.D.’s disabilities.

 The Rehabilitation Act and ADA claims both allege that A.D. was “excluded from participation

 in, denied the benefits of and subjected to discrimination” in school.” [Compl. ¶¶ 59, 69].

 Further, The Rehabilitation Act claim explicitly invokes Defendants’ IDEA obligations. [Compl.

 ¶ 61]. See Batchelor, 759 F.3d at 274 (finding that Rehabilitation Act and ADA allegations

 similar to those alleged in the Complaint “palpably ‘relate’ to the District’s provision of FAPE”

 to the student). And while Plaintiffs’ § 1983 claim alleges that A.D. “was deprived of her

 substantive rights because she was treated differently due to her disabilities,” it also alleges that

 she was “denied access to a public education and to special education services….” [Compl. ¶

 85]. Likewise, some of “Plaintiffs' claims are artfully framed as discrimination claims” and civil

 rights claims, but they ultimately concern Defendants’ failure to properly integrate all of A.D.’s

 disabilities into her IEP and to “act[] appropriately in response to Plaintiffs' request for

 accommodations to ensure [A.D.’s] right to a FAPE. Such claims clearly relate to Defendant's

 obligation to provide a FAPE.” J.Q., 92 F. Supp. 3d at 251 (dismissing ADA, Rehabilitation

 Act, and NJLAD claims for failure to exhaust IDEA administrative remedies); see also S.D. by



                                                    9
Case 1:20-cv-04272-JHR-AMD Document 20 Filed 08/13/21 Page 10 of 13 PageID: 418




 A.D., 722 F. App'x at 121 (affirming district court’s dismissal of complaint alleging violations of

 § 1983, the First and Fourteenth Amendment for failure to exhaust IDEA administrative

 remedies). All of Plaintiffs’ federal claims “relate to” A.D.’s right to an FAPE under the IDEA

 and are therefore subject to the IDEA’s administrative exhaustion requirements.

        The Court must now confirm that the Complaint adequately alleges that Plaintiffs

 exhausted their administrative remedies. As discussed above, exhaustion requires parties to

 allege that they presented their claims for administrative review and that they have been

 “aggrieved” by the administrative “findings and decision.” Chambers, 587 F.3d at 182–83. It

 also requires plaintiffs to appeal an adverse finding or decision at the state level before seeking

 relief in federal court. Id. (citing 20 U.S.C. § 1415(g)(1)).

        Plaintiffs have not adequately pled administrative exhaustion. The Complaint refers to

 various due process hearings and administrative reviews [e.g. Compl. ¶¶ 31, 35, 37–38, 40–41,

 43], but does not allege that Plaintiffs were “aggrieved” by any finding or decision. To the

 contrary, the Complaint alleges that Plaintiffs succeeded in prior administrative actions and due

 process hearings. [E.g. Compl. ¶¶ 31, 33, 40, 95]. Moreover, the Complaint does not allege that

 Plaintiffs appealed any adverse findings or decisions as the IDEA requires. Chambers, 587 F.3d

 at 182–83 (citing 20 U.S.C. § 1415(g)(1)). At bottom, Court cannot discern any facts suggesting

 that an adverse administrative decision has left Plaintiffs “aggrieved.”

        The Complaint also fails to show that Plaintiffs seek “to enforce a favorable decision

 obtained at the administrative level.” D.E., 765 F.3d at 278. From the face of the Complaint, the

 Court cannot discern which—if any—findings or decisions from prior administrative hearings

 Plaintiffs seek to enforce. Plaintiffs allege that they are entitled to IDEA prevailing-party fees as

 a result of the favorable June 2019 settlement [Compl. ¶ 101] but appear to raise this claim for



                                                  10
Case 1:20-cv-04272-JHR-AMD Document 20 Filed 08/13/21 Page 11 of 13 PageID: 419




 the first time here. The IDEA’s prevailing-party provision is not insulated from administrative

 exhaustion requirements.3 See Patrick B. ex rel. Keshia B. v. Paradise Protectory & Agr. Sch.,

 Inc., 858 F. Supp. 2d 427, 431 (M.D. Pa. 2011).

        The Complaint also fails to set forth an exception to administrative exhaustion that allows

 Plaintiffs to sue directly in federal court. See S.B., 2014 WL 5089716, at *5 (listing exceptions

 to the IDEA’s administrative exhaustion requirement). The fact that Plaintiffs seek

 compensatory and punitive damages—which are not available under the IDEA—for their IDEA-

 related claims does not permit Plaintiffs to circumvent their administrative exhaustion

 requirements for these other claims. See Batchelor, 759 F.3d at 276–78 (upholding dismissal for

 failure to exhaust IDEA administrative remedies where plaintiffs sought compensatory and

 punitive damages under the ADA and Rehabilitation Act).

        Ultimately, Plaintiffs’ Complaint does not identify adverse administrative rulings for

 judicial review as IDEA exhaustion requires. Batchelor, 759 F.3d at 275 (noting that


 3
  “IDEA is silent on whether a Plaintiff must exhaust her administrative remedies prior to
 seeking fees in district court.” Wilson v. D.C., 777 F. Supp. 2d 123, 126 (D.D.C. 2011).
 However, courts have favored exhaustion for prevailing-party awards:

                Permitting routine access to the federal courts as an initial recourse
                for recovering attorneys' fees for IDEA administrative proceedings
                would seem unwise, as it would dispense with the administrative
                expertise, knowledge and familiarity DCPS [District of Columbia
                Public Schools] should have with IDEA proceedings and with
                relevant statutory and regulatory provisions (such as fee caps);
                would increase the risk of inconsistent results when initial
                determinations are made by various federal judges rather than the
                responsible administrative agency; and would threaten to clog this
                federal court with hundreds of individual fee requests, thereby
                leading to delays in the resolution of such cases and an adverse
                impact on the administration of justice generally.

 Farrell v. D.C., No. CV 09-931 (RMC), 2009 WL 10713456, at *1–2 (D.D.C. Oct. 2, 2009)
 (quoting Goldring v. District of Columbia, Civ. No. 02-1761, *3-4 (D.D.C. Sept. 26, 2003)).

                                                 11
Case 1:20-cv-04272-JHR-AMD Document 20 Filed 08/13/21 Page 12 of 13 PageID: 420




 administrative proceedings “carry out congressional intent and provide a means to develop a

 complete factual record.”). Plaintiffs either allege claims for the first time without having

 presented them for administrative review or fail to allege that they seek to enforce specific

 findings or decisions from prior administrative proceedings. Either way, the Complaint does not

 plead facts to satisfy the Court that it has jurisdiction to hear the IDEA-related claims in this

 case. Even though a facial review of the Complaint for jurisdiction requires the Court to draw

 inferences in favor of Plaintiffs, Plaintiffs still “bear[] the burden of persuasion” as to

 jurisdiction. Henderson v. Nationwide Mut. Ins. Co., 169 F. Supp. 2d 365, 367 (E.D. Pa. 2001)

 (citing Mortensen v. First Fed. Sav. & Loan Ass'n, 549 F.2d 884, 890 (3d Cir. 1977)). Plaintiffs

 have not carried their burden here.

         Because the Complaint alleges federal question jurisdiction under 28 U.S.C. § 1331 and

 the Court lacks jurisdiction over Plaintiffs’ federal claims, the Court declines to exercise

 supplemental jurisdiction over Plaintiffs’ state law claims. 28 U.S.C. § 1367(c)(3). And since

 “‘the court lacks jurisdiction to hear the case then a fortiori it [also] lacks jurisdiction to rule on

 the merits.’” Kalick v. United States, 35 F. Supp. 3d 639, 645 (D.N.J. 2014), aff'd, 604 F. App'x

 108 (3d Cir. 2015) (quoting Mortensen v. First Fed. Sav. & Loan Ass'n, 549 F.2d 884, 896 n.22

 (3d Cir. 1977)). Thus, the Court declines to rule on Defendants’ motions to dismiss.

 IV.     Conclusion

         For the reasons discussed above, the Court will dismiss this case without prejudice for

 lack of subject matter jurisdiction and deny Defendants’ motions to dismiss without prejudice as

 moot.4 If Plaintiffs file an amended complaint, it must clearly identify facts showing that




 4
  “A case becomes moot—and therefore no longer a ‘Case’ or ‘Controversy’ for purposes of
 Article III—'when the issues presented are no longer live….’” Already, LLC v. Nike, Inc., 568
                                                    12
Case 1:20-cv-04272-JHR-AMD Document 20 Filed 08/13/21 Page 13 of 13 PageID: 421




 Plaintiffs have exhausted their administrative remedies. An amended pleading must allege that

 Plaintiffs followed IDEA procedures described above—by filing an administrative complaint and

 appealing the initial administrative decision—and that Plaintiffs were “aggrieved” at the end of

 these administrative procedures. It must specify which administrative rulings or decisions have

 left Plaintiffs aggrieved. Alternatively, Plaintiffs must allege facts to show that Defendants have

 failed to comply with prior administrative rulings and that Plaintiffs now seek to enforce those

 prior rulings. Either way, Plaintiffs must clarify which instances of Defendants’ misconduct

 were presented in which administrative proceeding, the outcome of each such proceeding with

 respect to each instance of misconduct, and the reasons why Plaintiffs are now entitled to judicial

 review.




 August 13, 2021                                        /s/ Joseph H. Rodriguez

                                                      Hon. Joseph H. Rodriguez, USDJ




 U.S. 85, 91, 133 S. Ct. 721, 726–27, 184 L. Ed. 2d 553 (2013) (quoting Murphy v. Hunt, 455
 U.S. 478, 481, 102 S. Ct. 1181, 71 L. Ed. 2d 353 (1982)).


                                                 13
